412 S.W.2d 28 (1967)
Albert SMITH, Petitioner,
v.
Larry Lon PAINTER et ux., Respondents.
No. B-23.
Supreme Court of Texas.
March 1, 1967.
Rehearing Denied March 29, 1967.
Clayton, Kolander, Moser & Templeton, J. M. Kolander, Amarillo, Crenshaw, Dupree & Milam, J. H. Milam, Lubbock, for petitioner.
Miller, Sanders & Baker, Oth Miller, Amarillo, for respondents.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Larry Lon Painter and Patricia Ann Painter were married, and to this union was born one child, Larry Lynn Painter, who is now five years of age. The parents were divorced in 1962, and the mother died about three years later. In the meantime the father married Cora Painter, who adopted Larry Lynn after his mother's death.
The present suit was instituted by the father of Patricia Ann Painter against Larry Lon Painter and Cora Painter to require the defendants to permit Larry Lynn to communicate and visit with the plaintiff. Summary judgment was rendered by the trial court in favor of the defendants, and the Court of Civil Appeals affirmed. 408 S.W.2d 785.
The Court of Civil Appeals quoted and relied upon certain language from the opinion in Succession of Reiss, 46 La.Ann. 347, 15 So. 151. It is unnecessary to determine here whether the opinion or holding in Reiss accurately reflects the law of Texas, since the facts in the instant case are quite different. In view of the provisions of Article 46a, Section 9, Vernon's Ann.Tex.Civ.Stat., it is our opinion that summary judgment was properly rendered in favor of the natural father and the adoptive mother. The application for writ of error is accordingly refused, no reversible error.